United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                      UNITED STATES COURT OF APPEALS                 October 4, 2005
                               FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                  04-20342
                              Summary Calendar


          JULIA ANN SOOKMA, Individually, and as Mother
         and Next Friend to Katherine E. Sookma, a Minor
               Child, and as USA ex rel “Relator,”,

                                                       Plaintiff-Appellant,

                                   versus

      LISA A. MILLARD; DANIEL LEMKUIL; JAMES D. SQUIER; JOHN A.
       SOOKMA; DALE STOKES; DANIEL C. KEELE, Attorney, and his
     Professional Liability Insurance Carrier; CYNTHIA T. DIGGS,
  Attorney, and her Professional Liability Insurance Carrier; THE
LAW FIRM OF HOLMES, WOODS & DIGGS, and its Professional Liability
 Insurance Carrier; DONNA TEEL; JILL TOKUMOTO, and CPS Employees;
 BETTY HABLE; LORETTA PATTERSON; MALEETA WATSON; DEBORAH EMERSON;
    ARLENE OLIVER; DAPHNE CAMBELL, and their Texas State Bond of
   Insurance; ROBERT HOLMES, JR.; D. KAY WOODS; FRANCES MILLARD;
                   BONNIE ZENDEJAS; KANITHA SOREL,
                                              Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (4:02-CV-4911)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Julia     Ann   Sookma   appeals,   pro   se,   the   dismissal    of   her

complaint, claiming defendants conspired with each other and state



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court judges presiding over divorce and custody proceedings between

Sookma and her ex-husband John Sookma to deprive her of various

civil rights.    Sookma sought damages and to enjoin defendants from

enforcing the state court divorce decree.

     Under   the   Rooker-Feldman       doctrine,   the   district     court

dismissed this action as a collateral attack on the state court

decree. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The district

court also determined Sookma’s service of process was defective

and, for various reasons, dismissal was appropriate on the merits

of her claims.

     We review de novo a dismissal for lack of subject matter

jurisdiction. E.g., Musslewhite v. State Bar of Tex., 32 F.3d 942,

945 (5th Cir. 1994), cert. denied, 515 U.S. 1103 (1995).             We also

review de novo a Rule 12(b)(6) motion to dismiss being granted for

failure to state a claim upon which relief could be granted.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert.

denied, 536 U.S. 960 (2002).

     Sookma asserts conclusionally that the district court applied

Rooker-Feldman erroneously.    Based on our review of the record and

briefs, the district court did not err in applying this doctrine,

in the light of the Supreme Court’s recent decision in Exxon Mobil

Corp. v. Saudi Basic Industries Corp.         125 S. Ct. 1517, 1521-22

(2005) (applying the Rooker-Feldman doctrine and confining it to

                                    2
“cases brought by state-court losers complaining of injuries caused

by   state-court   judgments     rendered     before     the   district   court

proceedings   commenced    and   inviting     district     court    review    and

rejection of those judgments”); see Liedtke v. State Bar of Texas,

18 F.3d 315, 317 (5th Cir.), cert. denied, 513 U.S. 906 (1994).                In

any event, Sookma has failed to address the alternate bases for

dismissal,    including   defective       service   of   process,    issues    of

absolute and qualified immunity, and failure to state a claim.                 By

failing to brief these issues, Sookma has abandoned them; it is the

same as if she had not appealed the judgment.                   See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);

FED. R. APP. P. 28(a)(9).

      The appeal is without arguable merit and is frivolous.                  See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).               Because the

appeal is frivolous, it is DISMISSED.          See 5TH CIR. R. 42.2.

                                                                   DISMISSED




                                      3